ON MOTION TO DISMISS
WESTEREIELD, J.
The basis of ’this motion is the failure of defendant and "appellant to furnish a proper appeal bond following a judgment of the lower. court declaring the surety on the original bond to be without the qualifications required by law, and ordering the defendant to furnish a new bond in accordance with the, provisions of Act 112 of 1916 as amended by Act 284 of 1928. When the motion was called for trial in this court no appearance was made on behalf of the appellant nor were we favored with any brief, consequently we are unaware of the character., of defense, if any there be, to the motion to dismiss, which seems to us to be well founded and must prevail. ■
For the reasons assigned the motion t.o dismiss the appeal is sustained and this appeal ordered dismissed. •,